Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. This action is responsive to the application filed on September 25, 2020.

2. Claims 1-20 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1, 19, and 20 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “a service provider machine that comprises a provider application comprising computer-executable instructions and code, wherein the computer-executable instructions can be directly executed on a computer processor of the service provider machine and the code comprises information that must be translated before it can be executed on a computer processor of the service provider machine, wherein the provider application conducts a portion of the dialogue sequence; the method comprising: receiving information associated with data entry associated with a dialogue sequence; storing at least a portion of the information associated with data entry associated with the dialogue sequence; receiving second code that (i) replaces at least a portion, but not all of, or (ii) supplements, the code associated with the provider application to produce first updated code, wherein the first updated code adapts the provider application to be able to conduct the provider application's portion of a modified dialogue sequence, wherein the second code comprises information that must be translated before it can be executed on a computer processor of the service provider machine; and, sending third code that facilitates a recipient's portion of the modified dialogue sequence to be conducted, wherein the third code comprises information that must be translated before it can be executed on a computer processor of the recipient,” which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Double Patenting Rejection
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,831,468. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar features with a broader scope.

For example, claim 1 in US Patent 10,831,468 and claim 1 of the present application:

US Patent 10,831,468
Present Application
    1. A method of conducting a dialogue sequence between a terminal machine and a service provider machine, the method comprising: 

displaying a first prompt on a terminal display of the terminal machine by running a terminal application, the terminal application comprising first computer-executable instructions and first code that conduct the terminal machine's portion of the dialogue sequence between the terminal machine and the service provider machine, wherein the first code comprises information to be translated; 

receiving entry of first data at the first prompt; 

communicating information associated with the first data from the terminal machine to a provider application at the service provider machine, the provider application comprising second computer-executable instructions and second code that conduct the service provider machine's portion of the dialogue sequence, wherein (i) the second code comprises information to be translated, and (ii) the terminal application is capable of receiving an authorization signal from the service provider machine; and 

receiving, at the terminal machine, third code that replaces or supplements at least a portion but not all of the first code to produce first updated code, wherein the first updated code adapts the terminal application to conduct a modified dialogue sequence with the service provider machine, wherein: 

the third code comprises information to be translated; 

receiving the third code is performed after the terminal machine satisfies a trigger condition; 

the third code is received from an update server machine that is separate and distinct from the terminal machine and the service provider machine; 

the terminal machine and the service provider machine include different types of processors, whereby the first computer-executable instructions are not able to be executed on the service provider machine and the second computer-executable instructions are not able to be executed on the terminal machine; 

the first and second computer-executable instructions are fully compiled; and 

the terminal machine is distinct from the service provider machine.
1. (order rearranged) A method of conducting a dialogue sequence using a service provider machine that comprises a provider application comprising computer-executable instructions and code, wherein the computer-executable instructions can be directly executed on a computer processor of the service provider machine and the code comprises information that must be translated before it can be executed on a computer processor of the service provider machine, wherein the provider application conducts a portion of the dialogue sequence; the method comprising: 

receiving information associated with data entry associated with a dialogue sequence; 


storing at least a portion of the information associated with data entry associated with the dialogue sequence; receiving second code that (i) replaces at least a portion, but not all of, or (ii) supplements, the code associated with the provider application to produce first updated code, wherein the first updated code adapts the provider application to be able to conduct the provider application's portion of a modified dialogue sequence, 













sending third code that facilitates a recipient's portion of the modified dialogue sequence to be conducted, wherein the third code comprises information that must be translated before it can be executed on a computer processor of the recipient.










wherein the second code comprises information that must be translated before it can be executed on a computer processor of the service provider machine; and, 




Conclusion
5. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 7,669,074 to Chafle et al. discloses a fault-handling scheme based on forward recovery for cooperative workflow environments. The workflow components are also modified with additional code for aiding with fault propagation and fault recovery.

6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192